            Case 1:20-cv-08880-LJL Document 12 Filed 01/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                    1/15/2020
                                                                       :
JAMES V. WILLIAMS,                                                     :
                                                                       :
                                    Plaintiff,                         :
                                                                       :       20-cv-8880 (LJL)
                  -v-                                                  :
                                                                       :            ORDER
THE TRUSTEES OF COLUMBIA UNIVERSITY IN                                 :
THE CITY OF NEW YORK,                                                  :
                                                                       :
                                    Defendant.                         :
                                                                       X
----------------------------------------------------------------------

LEWIS J. LIMAN, United States District Judge:

          The Court held a conference in this case yesterday, January 14, 2021. It was ordered and
agreed:

    1. Defense counsel will accept service of the complaint and has waived formal service of
       the complaint.

    2. The parties shall participate in the Court’s mediation program.

    3. Entry of the case management plan and all dates and deadlines are STAYED pending the
       conclusion of mediation, including Defendant’s deadline to answer or otherwise respond
       to the complaint.

    4. The parties are ORDERED to notify the Court by letter filed on ECF when mediation has
       been concluded and whether the case will proceed to litigation. The Court will then
       conduct a case management conference.

    5. Absent further order of the Court, defendant shall move or answer to the Complaint 30
       days after filing of a letter on ECF indicating that the mediation has been concluded.

          The Clerk of Court is respectfully directed to mail a copy of this order to the Plaintiff.

          SO ORDERED.

Dated: January 15, 2021                                    __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
